Exhibit 10.40

Execution Version

MASTER REIMBURSEMENT AGREEMENT

MASTER REIMBURSEMENT AGREEMENT for the Issuance of Standby Letters Of Credit
(this “Agreement”), dated as of May 9, 2018, by and between CAPITAL SOUTHWEST
CORPORATION, a Texas corporation (the “Borrower”), and ING CAPITAL LLC (the
“Issuer” and together with the Borrower, the “Parties”).

WHEREAS, the Borrower wishes to enter into this Agreement with the Issuer for
the issuance of Standby Letters of Credit (as hereinafter defined);

 

WHEREAS, the Issuer has agreed to enter into this Agreement with the Borrower
and to issue the Standby Letters of Credit from time to time requested by the
Borrower, subject to the terms and conditions set forth herein;  

NOW, THEREFORE, in consideration of the premises and the agreements herein, the
Parties agree to the following terms and conditions:

SECTION 1.Definitions.  As used in this Agreement or in the Application Form (as
hereinafter defined), the following terms shall have the respective meanings
indicated below, such meanings to be applicable equally to both the singular and
plural forms of such terms:

“Adjusted LIBO Rate” means, for each period equal to three months (commencing on
the date hereof), an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (i) (a) the LIBO Rate for such
period multiplied by (b) the Statutory Reserve Rate for such period and (ii)
zero.

“Applicant” has the meaning set forth in Section 2.

“Application Form” means an application for the issue of a Standby Letter of
Credit submitted by the Borrower to the Issuer, substantially in the form
attached hereto as Exhibit A or as otherwise approved by the Issuer in its
reasonable discretion.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate for
such day plus 1/2 of 1%, and (c) zero. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

“Beneficiary” means anyone named in the Standby Letter of Credit as the person
or entity authorized to submit a Demand and any other accompanying documents and
instruments to the Issuer for payment.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial Issuers in New York City are authorized or required by law to
remain closed.

“Change in Law” has the meaning given to such term in the Revolving Credit
Agreement.

“Default” means any event or circumstance which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Demand” means any claim, demand or request for payment made by a Beneficiary,
and paid by the Issuer on the basis of a Standby Letter of Credit or any other
similar instrument issued pursuant to this Agreement.

“Dollars” means lawful money of the United States of America.

“Event of Default” means the occurrence of any event or condition set forth in
Section 11 herein.





--------------------------------------------------------------------------------

 



“Excluded Taxes” means (A) U.S. federal withholding taxes imposed on amounts
payable to or for the account of the Issuer in respect of any payments hereunder
pursuant to a law in effect as of the date of this Agreement, (B) to the extent
that Issuer is entitled to an exemption from or reduction of withholding tax
with respect to any payments hereunder, taxes attributable to the Issuer’s
failure to provide any documentation and/or certifications to the Borrower that
are required under applicable law to obtain such reduction or exemption from
such taxes, and (C) U.S. federal withholding taxes imposed under the Foreign
Account Tax Compliance Act.

“Facility Documents” means this Agreement, each Application Form and all other
agreements and documents executed and/or delivered pursuant hereto, as each may
be amended, modified, extended or renewed from time to time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Issuer of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Issuer from three
Federal funds brokers of recognized standing selected by it.

“ISP98” means the International Standby Practices published by the International
Chamber of Commerce.

“LC Exposure” means, at any time, the aggregate undrawn amount of all
outstanding Standby Letters of Credit at such time (including any Standby Letter
of Credit for which a draft has been presented but not yet honored by the
Issuer). 

“LIBO Rate” means, as of any date of determination, (i) the Intercontinental
Exchange Benchmark Administration Ltd. LIBO Rate (or the successor thereto if
the Intercontinental Exchange Benchmark Administration Ltd. is no longer making
such rates available) per annum for deposits in Dollars for a period equal to
three months appearing on the display designated as Reuters Screen LIBO01 Page
(or such other page on that service or such other service designated by the
Intercontinental Exchange Benchmark Administration Ltd. LIBO Rate (or the
successor thereto if the Intercontinental Exchange Benchmark Administration Ltd.
is no longer making such rates available) for the display of such
Administration’s Interest Settlement Rates for deposits in Dollars) as of 11:00
a.m., London time on the day that is two Business Days prior to such date of
determination (or if such Reuters Screen LIBO01 Page is unavailable for any
reason at such time, the rate which appears on the Reuters Screen ISDA Page as
of such date and such time), (ii) if the Issuer determines that the sources set
forth in clause (i) are unavailable as of such date of determination, LIBO Rate
for purposes of this definition shall mean the rate of interest determined by
the Issuer to be the average (rounded upward, if necessary, to the nearest
1/100th of 1%) of the rates per annum at which deposits in Dollars for a period
equal to three months are offered to the Issuer two (2) business days preceding
such date of determination by leading banks in the London interbank market as of
11:00 a.m. for delivery on such date of determination, for the number of days
comprised therein and in an amount comparable to the amount of Obligations
outstanding hereunder, or (iii) if the Issuer determines that the sources set
forth in clause (i) are permanently unavailable for deposits in Dollars for a
period equal to three months, LIBO Rate for purposes of this definition shall
mean a comparable or successor rate, which rate is reasonably approved by the
Issuer in consultation with the Borrower and which rate is consistent with the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time; provided, that if the LIBO
Rate is less than zero for any relevant period, such rate shall be deemed to be
zero for such period.  To the extent a comparable or successor rate is approved
by the Issuer in consultation with the Borrower in accordance with clause (iii)
above, the approved rate shall be applied in a manner consistent with market
practice; provided, that to the extent such market practice is not
administratively feasible for the Issuer, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Issuer.

“Maximum Facility Amount” has the meaning set forth in Section 2.

“Obligations” has the meaning set forth in Section 4.

“OFAC” means the Office of Foreign Asset Control, Department of the Treasury.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes imposed with respect to
an assignment.





--------------------------------------------------------------------------------

 



“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  The Issuer
may make commercial loans or other loans at rates of interest at, above, or
below the Prime Rate.

“Revolving Credit Agreement” means that certain Senior Secured Revolving Credit
Agreement, dated as of August 16, 2016, by and among the Borrower, as borrower,
the lenders from time to time party thereto, and the Issuer, as administrative
agent, as amended, supplemented or otherwise modified from time to time.

“Solvent” means, with respect to the Borrower, that as of the date of
determination, both (a) (i) the sum of the Borrower’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of the Borrower’s present assets, (ii) the Borrower’s capital is not
unreasonably small in relation to its business as contemplated on the date
hereof and reflected in any projections delivered to the Issuer or with respect
to any transaction contemplated or undertaken after the date hereof, and
(iii) the Borrower has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(b) the Borrower is “solvent” within the meaning given to such term and similar
terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Standby Letter of Credit” means any credit instrument issued by the Issuer, for
the benefit of the Applicant, upon presentation by the Borrower of an
Application Form and pursuant to the terms and conditions hereunder.

“Statutory Reserve Rate” means, for each period equal to three months
(commencing on the date hereof), a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the arithmetic mean, taken over each day in such period, of the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
to which the Issuer is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to Regulation D.  Obligations hereunder shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Issuer under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Taxes” means any present or future taxes or other amounts for or on account of
levies, imposts, duties, deductions, withholdings or other charges of whatsoever
nature, imposed, levied, collected, withheld or assessed by any governmental
authority excluding taxes on the net income (however denominated), franchise
taxes, and branch profits taxes, in each case, imposed on the Issuer.

“UCP” means the Uniform Customs and Practices for Documentary Credits published
by the International Chamber of Commerce.

SECTION 2.Letter of Credit Facility.  The Borrower may request, by the
submission of an Application Form, that the Issuer issue Standby Letters of
Credit, for its own account or for the account of any designee of the Borrower
acceptable to the Issuer (the Borrower or such designee, as applicable, the
“Applicant”; provided that, for the avoidance of doubt, the Borrower shall
remain primarily liable to the Issuer hereunder for payment and reimbursement of
all Obligations payable in respect of any Standby Letter of Credit issued
hereunder) during the period commencing on the date hereof and expiring on the
earlier to occur of (x) May [__], 2019, (y) the termination or satisfaction of
the commitments or obligations under the Revolving Credit Agreement and (z) in
the event the Issuer delivers to the Borrower a written notice of termination of
the Issuer’s obligations hereunder, the termination date specified in such
written notice; provided that, unless an Event of Default shall have occurred
and be continuing, such termination date shall be not less than sixty (60) days
after the delivery of such written notice.  The Issuer agrees to issue Standby
Letters of Credit prior to the date of termination of the Issuer’s obligations
hereunder in accordance with and subject to the terms and conditions hereof,
including the satisfaction of each of the conditions set forth in Section 3 with
respect to each requested issuance of a Standby Letter of Credit.  No Standby
Letter of Credit may have an expiration date (including expiration under any
automatic renewal of any Standby Letter of Credit unless such automatic renewal
is subject to cancellation by the Issuer upon not more than 60 days’ (or such
longer



--------------------------------------------------------------------------------

 



period as Issuer may agree in its sole discretion) notice to the Beneficiary of
such Standby Letter of Credit) that is on or after May [__], 2019.  The
aggregate face amount of Standby Letters of Credit issued hereunder (whether or
not drawn) shall not exceed $5,000,000 at any time outstanding (the “Maximum
Facility Amount”).  Each Standby Letter of Credit shall be governed by the terms
of this Agreement and the other Facility Documents and shall only be issued and
payable in Dollars.  Each Standby Letter of Credit will be issued in a form
reasonably acceptable to the Issuer.

SECTION 3.Conditions for Issuance of Standby Letters of Credit.  The
effectiveness of this Agreement on the date hereof and the Issuer’s obligation
to issue Standby Letters of Credit hereunder is subject to the performance by
the Borrower of its obligations to be performed hereunder at or prior to the
issuance of such Standby Letter of Credit and to the satisfaction of the
following further conditions:

(a) On the date hereof, the Issuer shall have received, from each party hereto,
either (1) a counterpart of this Agreement signed on behalf of such party or
(2) written evidence satisfactory to the Issuer (which may include telecopy or
e-mail transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement;

(b) On the date hereof, the Issuer shall have received a certificate of the
secretary or assistant secretary of the Borrower, dated the date hereof,
certifying that attached thereto are (1) true and complete copies of the
organizational documents of the Borrower certified as of a recent date by the
appropriate governmental official, (2) signature and incumbency certificates of
the officers of such Person executing the Facility Documents to which it is a
party, (3) true and complete resolutions of the Board of Directors of the
Borrower approving and authorizing the execution, delivery and performance of
this Agreement and the other Facility Documents to which it is a party as of the
date hereof and, and that such resolutions are in full force and effect without
modification or amendment, (4) a good standing certificate from the applicable
governmental authority of the Borrower’s jurisdiction of incorporation, dated a
recent date prior to the date hereof, and (5) such other documents and
certificates as the Issuer may reasonably request relating to the organization,
existence and good standing of the Borrower, all in form and substance
reasonably satisfactory to the Issuer;

(c) On the date hereof, the Issuer shall have received a solvency certificate of
a financial officer of the Borrower dated the date hereof and addressed to the
Issuer, and in form, scope and substance reasonably satisfactory to the Issuer,
certifying that both before and after giving effect to the transactions
contemplated hereby, the Borrower will be Solvent on an unconsolidated basis;

(d) On the date hereof  and on the date of issuance of any Standby Letter of
Credit, no Default or Event of Default shall have occurred and be continuing;

(e) On the date hereof and on the date of issuance of any Standby Letter of
Credit, the Issuer shall have received all fees and other amounts due and
payable on or prior to the date hereof or the requested date of issuance of such
Standby Letter of Credit, as applicable, including reimbursement or payment of
all out-of-pocket expenses (including reasonable attorneys’ fees) payable under
Section 9(b);

(f) The Issuer shall have received an Application Form with respect to such
Standby Letter of Credit, duly completed and executed by an authorized officer
of the Borrower;

(g) The face amount of such Standby Letter of Credit shall be equal to or less
than the remaining Availability (hereinafter defined).  The term “Availability”
shall mean, at any time, the Maximum Facility Amount minus the aggregate face
amount of all Standby Letters of Credit previously issued and then outstanding
hereunder;

(h) On the date hereof and on the date of issuance of any Standby Letter of
Credit, the representations and warranties set forth in Section 10 hereof shall
be true and correct in all material respects (without duplication of materiality
qualifiers);

(i) On the date hereof and on the date of issuance of any Standby Letter of
Credit, except as otherwise approved by the Issuer in its sole discretion, there
shall be no actions, suits, proceedings or governmental investigations pending
or, to the knowledge of the Borrower, threatened against the Borrower, which
could reasonably be expected to result in a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower, or (b) the validity or enforceability
of any of the Facility Documents or the rights or remedies of the Issuer or the
ability of the Borrower to perform its obligations thereunder; and





--------------------------------------------------------------------------------

 



(j) On the date hereof and on the date of issuance of any Standby Letter of
Credit, no “Default” or “Event of Default” (each as defined in the Revolving
Credit Agreement) shall have occurred and be continuing.

Each request for issuance of a Standby Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the satisfaction of the matters specified in this Section 3.

SECTION 4.Borrower’s Obligations.  The Borrower unconditionally promises to pay
to the Issuer, in accordance with this Section 4, the following amounts
(collectively, the “Obligations”):

(a) The Borrower shall pay to Issuer any and all amounts paid by the Issuer on
the basis of a Demand made by a Beneficiary of any Standby Letter of Credit
issued hereunder, which amounts shall be due automatically on the date that is
three (3) Business Days after the date of such payment by the Issuer without the
need for further action of any party;

(b) On the date of written demand therefor delivered by the Issuer to the
Borrower, all charges, fees, deductions or withholdings of any nature agreed
upon by the Parties or imposed by a regulatory authority in connection with this
Agreement, any Standby Letter of Credit or any transactions hereunder or
thereunder, to the extent that such payment is provided for in Section 12, the
next paragraph of this Section or in other provisions of this Agreement;

(c) On the date of issuance of any Standby Letter of Credit, the Issuer’s
standard issuance fee on the face amount of each Standby Letter of Credit upon
issuance, together with such other customary fees, commissions and expenses
therefor as shall be required by the Issuer or any correspondent thereof (if
any); it being understood that if no such fee or commission is specified with
respect to any such Standby Letter of Credit, such fee shall be deemed to equal
$750 with respect to such Standby Letter of Credit;

(d) Within five (5) Business Days after written demand therefor delivered by the
Issuer to the Borrower, all sums and expenses, including attorneys’ fees,
collection, legal and receiver’s expenses, advanced or otherwise incurred by the
Issuer in enforcing its rights and collecting overdue amounts in connection with
this Agreement, any Standby Letter of Credit or any transactions hereunder or
thereunder, to the extent that such payment is provided for in Section 9; and

(e) The Borrower agrees to pay to the Issuer a letter of credit fee (the “Letter
of Credit Fee”) with respect to Standby Letters of Credit issued hereunder,
which shall accrue at a rate per annum equal to the Adjusted LIBO Rate plus
three percent (3.0%) (or, in the case of any interest, fee, charge or other
amount bearing interest by reference to the Base Rate pursuant to the terms
hereof, two percent (2.0%)) on the average daily amount of the Issuer’s LC
Exposure during the period from and including the date hereof to the later of
the date on which Issuer’s obligations terminate hereunder and the date on which
the Issuer ceases to have any LC Exposure.  Letter of Credit Fees accrued
through and including the first day of each calendar month shall be payable on
the third Business Day following the first day of such calendar month,
commencing on the first such date to occur after the date hereof; provided that
all such Letter of Credit Fees shall be payable on the date on which the
Issuer’s obligations terminate hereunder, and the Borrower shall pay any such
fees that have accrued and that are unpaid on such termination date.

All payments by the Borrower to the Issuer hereunder shall be made free and
clear of and without deduction for Taxes.  If the Borrower shall be required to
withhold or deduct Taxes from any sum payable to the Issuer hereunder, (i) the
Borrower shall make such necessary withholdings and deductions, (ii) the
Borrower shall pay the full amount withheld or deducted to the relevant
authority according to applicable law so that the Issuer shall not be required
to make any deduction or payment of Taxes, and (iii) unless such Tax is an
Excluded Tax, the sum payable to the Issuer shall be increased as may be
necessary so that the Issuer receives an amount equal to the sum it would have
received had no withholdings or deductions been made.  The Borrower shall timely
pay to the relevant governmental authority in accordance with applicable law, or
at the option of the Issuer timely reimburse it for the payment of, any Other
Taxes. If the Issuer determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4 (including by the payment of additional amounts
pursuant to this Section 4), it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 4 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Issuer and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund). This paragraph shall not be construed to require the
Issuer to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower.





--------------------------------------------------------------------------------

 



All Obligations hereunder and under the Facility Documents shall bear interest,
in the case of Obligations described in clause 4(a), from the date of the
incurrence thereof, and in the case of all other Obligations, from the date of
when due to the date of payment, at a rate per annum equal to the Adjusted LIBO
Rate plus three percent (3.0%) (or, in the case of any interest, fee, charge or
other amount bearing interest by reference to the Base Rate pursuant to the
terms hereof, two percent (2.0%)); provided, however, that at the Issuer’s
option, upon the occurrence of any Event of Default (as hereinafter defined) and
during the continuance thereof, amounts outstanding under this Agreement shall
bear interest at a per annum rate equal to the Adjusted LIBO Rate plus five
percent (5.0%) (or, in the case of any interest, fee, charge or other amount
bearing interest by reference to the Base Rate pursuant to the terms hereof,
four percent (4.0%)), but in no event shall the Obligor pay interest in excess
of the maximum rate permitted by applicable law. 

The Borrower shall make each payment required to be made by it hereunder or
under any other Facility Document prior to 12:00 p.m., New York City time, on
the date when due, in immediately available funds, in Dollars, without set-off,
deduction or counterclaim.  Any amounts received after such time on any date
may, in the discretion of the Issuer, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Issuer at the account set forth on Schedule
I, or to such other account as may be designated by the Issuer to the Borrower
from time to time in writing.  All interest and fees hereunder shall be computed
on the basis of a year of 360 days, except that interest computed at times when
the Base Rate is based on the Prime Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day), and interest shall continue to accrue at the applicable rate set
forth herein whether or not a Default or Event of Default exists or a judgment
has been entered.

SECTION 5.Performance of Obligations.  The Borrower’s Obligations set forth in
Section 4 above shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms and conditions of this
Agreement, under all circumstances, including but not limited to:

(a) Any declaration that this Agreement or any Standby Letter of Credit issued
hereunder are invalid or unenforceable;

(b) Any amendment or waiver of or consent to departure from the terms and
conditions contained herein or any Standby Letter of Credit issued hereunder;

(c) Any claim, set-off, defense or other rights which the Borrower, any
Applicant or any other person may have at any time against any Beneficiary or
any transferee of a Standby Letter of Credit issued hereunder, the Issuer, or
any other person, whether in connection with this Agreement or otherwise;

(d) Any statement or other document, presented in connection with a Standby
Letter of Credit issued hereunder, that on its face appears to be genuine and
substantially compliant, but proving to be forged, fraudulent, invalid,
insufficient, untrue or inaccurate in any respect;

(e) Payment by the Issuer pursuant to a Standby Letter of Credit issued
hereunder, against presentation of a draft, certificate or any other document
not compliant with the terms and conditions contained herein or therein;
provided, however, that such payment shall not have constituted gross negligence
or willful misconduct on the part of the Issuer;

(f) The Issuer’s failure to honor any drawing under any Standby Letter of Credit
issued hereunder or to make any payment of a Demand on the ground that such
Demand does not conform to the terms and conditions of the relevant Standby
Letter of Credit; or

(g) Any circumstance which might constitute a legal or equitable discharge of
any Obligations of the Borrower (other than the payment and satisfaction in full
of the Obligations in accordance with the terms of the Facility Documents).

SECTION 6.Payment of Demands.  Pursuant to the issuance of a Standby Letter of
Credit, the Issuer and its correspondents may receive, accept and pay any
Demands or other documents and instruments, that appear on their face to be
compliant with the terms and conditions herein or thereunder, signed by, or
issued to, the receiver, bankruptcy trustee, executor, administrator, guardian
or conservator of the Beneficiary.  The Issuer in its sole discretion shall
determine whether Demand has been made prior to the expiration of the Standby
Letter of Credit and whether a Demand is in proper and sufficient form to comply
with the Standby Credit, which determination shall be conclusive and binding
upon the Borrower, absent manifest error.





--------------------------------------------------------------------------------

 



SECTION 7.Liability of the Borrower.  Neither the Issuer, nor any of the
Issuer’s correspondents shall be liable for the actions or omissions of any
person with respect to a Standby Letter of Credit issued hereunder.  The
Borrower’s liability hereunder and in connection with the Standby Letters of
Credit issued hereunder, includes but is not limited to: (i) the form,
sufficiency, correctness, validity, genuineness, falsification and legal effect
of any Demands and other documents or instruments relating to a Standby Letter
of Credit issued hereunder and any general and particular conditions stipulated
therein, (ii) the existence, form, sufficiency and breach of any contract,
document or other instrument in connection with this Agreement and any Standby
Letter of Credit issued hereunder (iii) any delay or failure to give any notice,
demand, or protest, errors, omissions, delays or non-delivery of any message
however sent, (iv) any other error, neglect or omission if done in good faith,
and any action taken in good faith by the Issuer or any of the Issuer’s
correspondents, and (v) failure of any person to comply with the terms of the
Standby Letter of Credit; provided that this Section 7 shall not be construed to
excuse the Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuer’s gross negligence or
willful misconduct when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.

SECTION 8.Terms of the Standby Letter of Credit.  Each Application Form
submitted by the Borrower to request the issuance of a Standby Letter of Credit
shall be deemed to incorporate the terms and conditions of this
Agreement.    The Issuer, in its sole discretion, may from time to time modify
the Application Form without the Borrower’s approval and the Borrower shall be
bound by such modification and shall submit the appropriate Application Form for
the issuance of a Standby Letter of Credit; provided that, without the prior
written consent of the Borrower, no such modification of the Application Form
shall include additional conditions precedent to the issuance of Standby Letters
of Credit not described in Section 3 unless required by applicable law.

Without releasing the Borrower from any liability under this Agreement or any
Standby Letter of Credit issued hereunder, the Issuer may, at the request of the
Borrower or the Applicant: (i) increase the amount and extend the term of the
Standby Letter of Credit, (ii) modify the terms and conditions governing the
making and honoring of Demands and any other document, instrument or act to be
carried out pursuant to the Standby Letter of Credit (the Standby Letter of
Credit so increased, extended or modified and all action taken by Issuer or
Issuer's correspondents pursuant to this Agreement or any Standby Letter of
Credit issued hereunder, shall be binding upon Borrower as to all property,
goods, documents and instruments covered hereby) and (iii) surrender from time
to time to the persons designated by the Borrower or the Applicant (or their
respective nominees) all or any part of any property, goods, documents and
instruments against payments or other documents or instruments, executed by such
persons, and deemed satisfactory by the Issuer.

SECTION 9.Indemnification and Expense Reimbursement.  

(a) The Borrower shall indemnify and hold the Issuer and its successors, assigns
and correspondents, and their respective directors, partners, officers,
employees, agents and affiliates harmless from all liability, claims, demands,
losses and expenses, including reasonable attorneys’ fees and other charges
arising under or in connection with this Agreement and the Standby Letters of
Credit issued hereunder. Acceptance by the Issuer of partial or delinquent
payments or failure by the Issuer to exercise any right, power or remedy shall
not constitute a waiver of the Borrower’s Obligations hereunder or a
modification of this Agreement.  The Issuer, its successors and its assigns have
all rights, powers and remedies indicated herein and provided by law, and may
exercise such rights, proceed against any security and effect any set-off for
the Borrower’s Obligations at any time notwithstanding any cessation of
Borrower's liability or running of any statute of limitations, which Borrower
hereby waives to the fullest extent permitted by law.

(b) The Borrower shall pay to the Issuer, upon the execution of this Agreement,
and otherwise on demand, all reasonable and documented out-of-pocket costs and
expenses incurred by the Issuer in connection with the preparation, negotiation
and delivery of this Agreement and the other Facility Documents, the
administration thereof,  and any modifications thereto, and the collection of
all of the Obligations, including but not limited to enforcement actions with
respect thereto, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions or proceedings arising out of or relating
to this Agreement, including reasonable fees and expenses of counsel, expenses
for auditors, appraisers and environmental consultants, recording and filing
fees and taxes.

(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against the Issuer and its successors, assigns and
correspondents, and their respective directors, partners, officers, employees,
agents and affiliates, on any theory of liability, for special, indirect,
consequential or punitive damages (as



--------------------------------------------------------------------------------

 



opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby or
any Standby Letter of Credit. 

SECTION 10.Borrower’s Representations and Warranties.  The Borrower represents
and warrants to the Issuer (which representations and warranties shall be deemed
to be repeated by the Borrower on each day on which any Application Form is
submitted hereunder) that:

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or incorporation;

(b) It is duly qualified, in good standing and authorized to do business in each
jurisdiction to the extent required by applicable law, regulation or rule,
except where the failure to do so could not reasonably be expected to result in
a material adverse effect on its business, assets, liabilities (actual or
contingent), operations or condition (financial or otherwise);

(c) It has the power to enter into and perform its obligations under this
Agreement, and has taken all necessary action to authorize such execution,
delivery and performance;

(d) The execution, delivery and performance of this Agreement by the Borrower
does not and will not violate or conflict with any applicable law, any provision
of its organizational documents, any order or judgment of any court or other
agency of government or any of its assets or any contractual restriction binding
on or affecting it or any of its assets;

(e) All governmental and other consents, authorizations, approvals, licenses and
orders that are required to have been obtained with respect to this Agreement
and the transactions contemplated herein have been obtained and are in full
force and effect and all conditions of any such consents, authorizations,
approvals, licenses and orders have been complied with;

(f) Its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));

(g) No Event of Default or Default has occurred or is continuing, and no Event
of Default or Default would occur as a result of its entering into or performing
its obligations hereunder;

(h) There is no action, suit or proceeding at law or in equity or before any
court, tribunal, governmental body, agency, official or arbitrator, pending or,
to its knowledge, threatened against the Borrower or any of its subsidiaries (i)
that involves the legality, validity or enforceability of this Agreement or its
ability to perform its obligations under this Agreement or (ii) that if
adversely determined, could reasonably be expected to result in a material
adverse effect on (a) the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Borrower, or (b) the
validity or enforceability of any of the Facility Documents or the rights or
remedies of the Issuer or the ability of the Borrower to perform its obligations
thereunder;

(i) Neither the Borrower nor any Applicant is listed on the Specially Designated
Nationals and Blocked Persons List maintained by the OFAC pursuant to Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001), and/or any other list
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Executive Orders or otherwise subject to any sanction
imposed pursuant to an OFAC implemented regulation;

(j) the Borrower is Solvent; and

(k) The Facility Documents do not contain any untrue statement of material fact
or omit to state a material fact necessary in order to make the statements
contained in this Agreement or the Facility Documents, when taken as a whole at
the time made, not misleading in light of the circumstances under which such
statements were made.  There is no fact known to the Borrower which materially
adversely affects or could reasonably be expected to result in a material
adverse effect on (a) the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Borrower, or (b) the
validity or enforceability of any of the Facility Documents or the rights or
remedies of the Issuer or the ability of the Borrower to perform its obligations
thereunder.





--------------------------------------------------------------------------------

 



SECTION 11 Event of Default.  The occurrence and continuation of any of the
following events or conditions shall constitute an Event of Default under this
Agreement:

(a)



The Borrower fails to pay when due or otherwise perform any of the Obligations
hereunder or pursuant to a Standby Letter of Credit issued hereunder;

(b)



An action for bankruptcy, reorganization, restructuring, declaration of
insolvency, dissolution is commenced by or against the Borrower or the Borrower
is unable to pay its debts when they become due;

(c)



Any representation or warranty made by Borrower hereunder or under any Facility
Document or the Revolving Credit Agreement shall have been untrue or incorrect
in any material respect when made or deemed made;

(d)



The occurrence of any event under any agreement or instrument involving the
extension of credit to Borrower in an aggregate amount in excess of $750,000
which gives the holder of such obligation the right to accelerate its maturity,
whether or not such right is exercised;

(e)



The Borrower, without the prior written consent of the Issuer, becomes a party
to any merger, amalgamation or consolidation or transfers all or substantially
all of its assets to another person or entity that is not permitted by the
Revolving Credit Agreement; or

(f)



Any “Event of Default” (as defined in the Revolving Credit Agreement) shall
occur under the Revolving Credit Agreement; 

then Issuer, in its sole discretion, may: (i) require the Borrower to pay or
deposit with Issuer cash in an amount equal to up to 103% of the face amount of
all undrawn Standby Letters of Credit then outstanding, which cash shall be held
as collateral security for the performance by the Borrower of its obligations
hereunder; (ii) declare all other amounts owing hereunder or under any other
Facility Document immediately due and payable without demand or notice and the
Borrower shall pay to or deposit with Issuer the amount thereof; (iii) waive any
default, provided however that such waiver shall not be deemed a waiver of any
prior or subsequent default; (iv) take such action as the  Issuer in its sole
discretion deems necessary or desirable to remedy any default, provided however
that such action shall not be deemed a waiver of such default or any prior or
subsequent default, (v) terminate the financial arrangement under this Agreement
and elect not to renew any Standby Letter of Credit or cause the Borrower to
provide a substitute issuing bank; or (vi) take any other action available to a
creditor pursuant to the terms of any Facility Document or applicable law,
either by suit in equity or by action at law, or both, including for specific
performance of any covenant or other agreement contained in any Facility
Document or in aid of the exercise of any power granted in any Facility
Document.  The Borrower hereby agrees and undertakes to notify the Issuer within
five (5) business days after discovering or obtaining knowledge of any condition
or event constituting a Default or Event of Default or that, with the lapse of
time would constitute an Event of Default.

SECTION 12Increased Costs; Illegality.  The Borrower hereby agrees to pay
promptly after the Issuer’s demand therefor any increased costs arising from (a)
any Change in Law, or (b) reserve requirements (except as reflected in the
definition of Adjusted LIBO Rate), or any changes in existing reserve
requirements, imposed on Issuer with respect to this Agreement or any Standby
Letter of Credit issued hereunder.  If any of the above-mentioned measures, or
any other similar measure, should result in (i) any increase in the cost to
Issuer of issuing and maintaining the Standby Letter of Credit issued pursuant
to this Agreement or of any transaction hereunder and thereunder, or (ii) any
reduction in the amount of principal, interest or any fee receivable by the
Issuer in respect of this Agreement or any Standby Letter of Credit issued
hereunder, the Issuer shall provide the Borrower with a certificate specifying
the amount so demanded, which certificate shall be conclusive and binding on the
Borrower in the absence of manifest error, and the Borrower shall pay to Issuer
upon demand such increased cost or reduction.  

If, at any time, the Issuer determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, or (ii) the Issuer determines that the
Adjusted LIBO Rate will not adequately and fairly reflect the cost to Issuer of
making or maintaining its extensions of credit hereunder, then then the Issuer
shall give notice thereof to the Borrower by telephone, telecopy or e-mail as
promptly as practicable thereafter and, until the Issuer notifies the Borrower
that the circumstances giving rise to such notice no longer exist, the Letter of
Credit Fees and all Obligations hereunder shall bear interest by reference to
the Base Rate.





--------------------------------------------------------------------------------

 



Without duplication of any other rights that the Issuer has  hereunder, if the
Issuer determines that any law has made it unlawful, or that any governmental
authority has asserted that it is unlawful for the Issuer to make, maintain or
fund any extension of credit whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any governmental authority has imposed material restrictions on the authority of
the Issuer to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by the Issuer to the Borrower, the
interest rate applicable to all Obligations hereunder shall, if necessary to
avoid such illegality, be determined by Issuer by reference to the Base Rate, in
each case until the Issuer notifies the Borrower that the circumstances giving
rise to such determination no longer exist.

SECTION 13.Right of Set-Off.  In addition to any rights or remedies now or
hereafter granted under applicable law or otherwise, if an Event of Default
shall have occurred or be continuing, the Issuer, in its own discretion, may
(but shall not be obliged to) set-off against any Borrower’s obligation due and
payable by the Borrower under this Agreement or any Standby Letter of Credit
issued hereunder on which a demand has been made by the Beneficiary, any moneys
held by the Issuer for the account of the Borrower and in any currency whether
or not such monies are then due and payable.  The Issuer shall promptly
thereafter notify the Borrower of any such set-off.

SECTION 14 Notices.  All notifications, requests, demands and other
communications hereunder to either the Issuer or the Borrower shall be in
writing, unless otherwise advised by notice by the Party changing its notice
information to the other Party.  Any communication shall be deemed effective
only upon receipt at the following addresses:

If to the Borrower, to:

Capital Southwest Corporation

Lincoln Center Tower

5400 LBJ Freeway, Suite 1300

Dallas, TX 75240

Attention:  Michael Sarner

Telephone:  214-884-3829

Facsimile:  214-238-5701

E-mail:  msarner@capitalsouthwest.com

with a copy (which shall not constitute notice) to:

Thompson & Knight LLP
811 Main Street, Suite 2500
Houston, Texas 77002
Telephone: (713) 951-5803
Facsimile: (832) 397-8012
E-mail: Cassandra.Mott@tklaw.com

If to the Issuer, to:

ING Capital LLC

1133 Avenue of the Americas

New York, New York 10036

Attention:  Grace Fu

Telephone:  (646) 424-7213

Facsimile:  (646) 424-6919

E-mail:  grace.fu@ing.com


with a copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention:  Jay R. Alicandri, Esq.

Telephone:  (212) 698-3800

Facsimile:  (212) 698-3599

E-mail:  jay.alicandri@dechert.com

 

The Borrower shall give the Issuer prior written notice of any change in its
place of business and address.

Such communications shall be deemed effective (a) if sent by United States
Postal Service registered or certified mail, postage prepaid and return receipt
requested, in an envelope addressed as aforesaid, when received, (b) if sent to
an officer of the recipient, at the time of receipt such officer, or (c) if sent
by facsimile or electronic mail, when that transmission is received by the
recipient in legible form.  Furthermore, the Borrower authorizes the Issuer to
execute any of Borrower’s duly signed Application sent to the Issuer via fax
without need for further confirmation.  The Issuer reserves the right to verify,
from time to time, at its sole discretion, such Applications directly by
telephone. 

Section 15.Waiver and Modification.  (a) No failure or delay by the Issuer in
exercising any right or power under this Agreement or any Facility Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The Issuer’s rights and remedies
under this Agreement and the other Facility Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any Facility Document or consent to any
departure by the Borrower



--------------------------------------------------------------------------------

 



therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

(b) No amendment, modification or waiver of any provision of this Agreement or
any of the Standby Letters of Credit issued hereunder and no consent by the
Issuer to any departure therefrom shall be effective unless such amendment,
modification or waiver shall be in writing and signed by two duly authorized
officers of the Issuer and a duly authorized officer of the Borrower, and the
same shall then be effective only for the period and on the conditions and for
the specified instances specified in writing. 

SECTION 16Entire Agreement; Counterparts; Severability. 

(a)This Agreement and the Standby Letters of Credit issued hereunder constitute
the entire agreement and understanding of the parties with respect to the
subject matter hereof and thereof and supersedes all oral communication and
prior writings with respect thereto.

(b) This Agreement may be executed and delivered in counterparts, each of which,
when so executed and delivered, will be deemed an original and all of which,
taken together, shall constitute one instrument. Delivery of an executed
signature page of this Agreement by electronic means that reproduce an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart hereof.

 

(c) Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 17.Successors and Assigns.  This Agreement and the Standby Letters of
Credit issued hereunder shall be binding and inure to the benefit of the parties
hereto and their respective successors and assigns, provided that, the Borrower
may not assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the Issuer.

SECTION 18Governing Law.  Except as otherwise provided herein or in any
Application issued pursuant hereto, the UCP and ISP, as in force on the date of
issuance of each Standby Letter of Credit hereunder, shall in all respects be
deemed a part hereof and incorporated by reference herein, and this Agreement,
each other Facility Document and (unless the Issuer otherwise agrees in writing)
each Standby Letter of Credit shall be governed by and construed in accordance
with the laws of the State of New York and the UCP AND ISP (“Governing
Laws”).  The Borrower hereby acknowledges that (i) if a Standby Letter of Credit
indicates that the same is governed by any laws, regulations or rules other than
the Governing Laws (“Specified Laws”) and (ii) the Issuer makes payment under
the thereunder, in compliance with the Specified Laws, Borrower shall pay to the
Issuer any and all the amounts indicated in Section 4, notwithstanding any
contrary provisions of the Specified Laws or any other applicable laws or
regulations.  No provision of the Governing Laws or the Specified Laws, now
existing or as they may be changed from time to time, shall be used or relied
upon or in any way raised as a defense by Borrower to any payment Borrower is
obligated to make hereunder.

SECTION 19.  Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Issuer may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

SECTION 20.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT



--------------------------------------------------------------------------------

 



OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 21EU Bail-In.  Notwithstanding anything to the contrary in any Facility
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Facility Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:  (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.  For purposes of this Section 21,
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution; “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule; “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent; “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway; “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution; “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time; and “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

SECTION 22.USA PATRIOT Act.  The Issuer hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow the
Issuer to identify the Borrower in accordance with the Act.

[Signature Page Follows]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the date first
above written.

 

 

 

ISSUER:

BORROWER:

 

 

ING CAPITAL LLC

CAPITAL SOUTHWEST CORPORATION

 

 

By:

/s/ Patrick Frisch

By:

/s/ Michael Sarner

Name:

Patrick Frisch

Name:

Michael Sarner

Title:

Managing Director

Title:

Chief Financial Officer

 

 

 

 

By:

/s/ Grace Fu

 

 

Name:

Grace Fu

 

 

Title:

Director

 

 

 







--------------------------------------------------------------------------------

 



Schedule I

 

Issuer Account Info

 

Bank Name:

JP Morgan Chase Bank, N.A., New York, NY

ABA/Routing No.:

0210 0002 1

Account Name:

ING Capital LLC Loans Agency

Account No.:

066 297 311

Attention:

Mark LaGreca

Reference:

Capital Southwest Corporation

 







--------------------------------------------------------------------------------

 



Exhibit A

 

Application Form

 

[Attached hereto]

 







--------------------------------------------------------------------------------

 



 

[DATE]

 

ING CAPITAL LLC

1335 AVENUE OF THE AMERICAS

NEW YORK, NY 10036

ATTN: GRACE FU

FAX : 646-424-7213

 

RE : IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF [________]

THIS LETTER OF CREDIT APPLICATION IS SUBJECT TO THE TERMS AND CONDITIONS OF THE

MASTER REIMBURSEMENT AGREEMENT BETWEEN ING CAPITAL LLC AND CAPITAL SOUTHWEST

CORPORATION DATED APRIL [__], 2018.

 

PLEASE ISSUE AN IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF:

 

TO: [____________]

[____________]

[____________]

ATTN: [____________]

TEL: [____________]

FAX: [____________]

EMAIL: [____________]

 

CC: CAPITAL SOUTHWEST CORPORATION

LINCOLN CENTER TOWER

5400 LBJ FREEWAY, SUITE 1300

DALLAS, TX 75240

ATTN: MICHAEL SARNER

TELEPHONE: 214-884-3829

FAX: 713-230-1251

EMAIL: MSARNER@CAPITALSOUTHWEST.COM

 

WE HEREBY OPEN OUR IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER ---------------
IN

FAVOR OF YOURSELVES BY ORDER AND FOR ACCOUNT OF [BENEFICIARY], [LOCATION],
AVAILABLE

AT SIGHT FOR AN AMOUNT OF [_________] U.S. DOLLARS AGAINST:

 

1- [DESCRIPTION].

 

2- [DESCRIPTION].

 

 

SPECIAL CONDITIONS

------------------

- THE AMOUNT AVAILABLE FOR DRAWING UNDER THIS LETTER OF CREDIT WILL BE REDUCED

BY THE AMOUNT OF ANY PAYMENTS MADE OUTSIDE THIS LETTER OF CREDIT TO

[BENEFICIARY] IF SUCH PAYMENTS ARE MADE THROUGH ING CAPITAL LLC, NEW YORK AND

REFERENCE THIS LETTER OF CREDIT.

 

- PARTIAL SHIPMENTS AND PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.

 

- DOCUMENTS MUST BE PRESENTED AT OUR COUNTERS NOT LATER THAN [DATE].

 

- TYPOGRAPHICAL AND SPELLING ERRORS, WITH EXCEPTION OF QUANTITY, AMOUNT, AND

MERCHANDISE DESCRIPTION ARE NOT CONSIDERED DISCREPANCIES.

 

- COMMERCIAL INVOICE(S) REFERENCED ABOVE IN EXCESS OF THE U.S. DOLLAR AMOUNT OF
THIS

LETTER OF CREDIT IS ACCEPTABLE, HOWEVER, PAYMENT NOT TO EXCEED VALUE OF THIS
CREDIT.

 

- ALL BANKING CHARGES EXCEPT THOSE OF THE OPENING BANK'S ARE FOR BENEFICIARY'S

ACCOUNT.

 

- THIS LETTER OF CREDIT SHALL TAKE EFFECT IN ACCORDANCE WITH ITS TERMS BUT SUCH

TERMS SHALL NOT ALTER, ADD TO, OR IN ANY WAY AFFECT THE TERMS OF THE MASTER

REIMBURSEMENT AGREEMENT BETWEEN ING CAPITAL LLC AND CAPITAL SOUTHWEST
CORPORATION TO

WHICH THIS LETTER OF CREDIT RELATES.

 

- WE HEREBY ENGAGE WITH THE BENEFICIARY THAT DOCUMENTS DRAWN UNDER AND IN
COMPLIANCE

WITH THE TERMS OF THIS CREDIT WILL BE DULY HONORED UPON PRESENTATION AS
SPECIFIED.

 





--------------------------------------------------------------------------------

 



- THIS ELECTRONIC COPY IS THE OPERATIVE INSTRUMENT UNTIL RECEIPT OF ORIGINAL
LETTER

OF CREDIT.

 

- THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS

(2007 REVISION) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 600.

 

 

 

ING CAPITAL LLC, NEW YORK

=======================================

VERY TRULY YOURS,

CAPITAL SOUTHWEST CORPORATION

BY:

NAME:

TITLE:

 



--------------------------------------------------------------------------------